                      Case 1:19-mj-00119-GMH Document 1 Filed 05/01/19 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                               )
                             v.                                          )
  Terrell Armstead a.k.a. "RELL" & "SUPREME 16"
                                                                         )       Case No.
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           June 5, 2015 and April 25, 2019            in the county of                                             in the
                       District of            Columbia              , the defendant(s) violated:
             Code Section                                                         Offense Description
                               Between on or about June 5, 2015 and August 18, 2016 in the District of Columbia and elsewhere, the defendant, TERRELL
     18 U.S.C. §§ 1591(a)(1)
                               ARMSTEAD, in and affecting interstate commerce, knowingly recruited, enticed, harbored, transported, provided, obtained,
                               advertised, maintained, patronized, or solicited by any means a minor female under the age of 18 years, to wit, 16 - 17 years
                               of age, knowing that the minor female had not attained the age of 18 years and would be caused to engage in a commercial
                               sex act, and TERRELL ARMSTEAD benefited financially from doing so.

        18 U.S.C. § 1591       Between on or about January 2018 and December 2018 in the District of Columbia and elsewhere, the defendant, TERRELL
                               ARMSTEAD, in and affecting interstate commerce, knowingly recruited, enticed, harbored, transported, provided, obtained,
                               advertised, maintained, patronized, or solicited by use of force, fraud, or coercion and adult female, O.S., knowing that she
                               would be caused to engage in a commercial sex act, and TERRELL ARMSTEAD benefited financially from doing so.

                               Between on or about December 2018 and April 25, 2019 in the District of Columbia and elsewhere, the defendant, TERRELL
        18 U.S.C. § 1591(d)
                               ARMSTEAD, knowingly obstructed, attempted to obstruct, interfered with and prevented the enforcement of 18 USC 1591(a).




           This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS

          ✔ Continued on the attached sheet.
          u


                                                                                                       Complainant’s signature

                                                                                                         Jeremiah Johnson
                                                                                                         Printed name and title

Sworn to before me and signed in my presence.


Date:             05/01/2019
                                                                                                           Judge’s signature

City and state:                         Washington, D.C.                                  G. Michael Harvey, U.S. Magistrate Judge
                                                                                                         Printed name and title
